SHERWOOD, J.
(concurring specially). I concur in the result reached by the majority of the court, but in my view the provisions of section 5, art. 11, of our Constitution is decisive of this case. This section provides: “The property of the United States and of the state, county and municipal corporations, both real and personal, shall be exempt from taxation.”
It is elementary that, “if the meaning of the Constitution itself is plain, it is neither necessary nor permissible to resort to- extrinsic matters for its construction.” 12 C. J. 62.
I think the terms of this constitutional provision are too- plain tO' call for or permit of any interpretation by the court. This view receives support from the following provision in the law establishing rural credits, now section 10168, R. C. 1919, which reads as follows: “All mortgages, real and other property taken by such board [Rural Credits] in its business of loaning * * * shall be free from all general taxes, state, county and municipal, and shall not be subject to state income tax.”
It follows that the discussion and definition of the word “sovereignty” is not necessarily involved in this case. When it is defined and interpreted in its relation to our form of government, it *635will have to be considered with relation to the entire Constitution ánd with reference to the general scope and purpose of that instrument.
The Federal Constitution provides: “The United States shall guarantee to every state in this Union a republican form of government.” Fed. 'Constitution, art 4, § 4.
Each state when it was admitted into the Union adopted this provision and became a party to this guaranty. Whether the several states acting individually may abrogate what they guarantee collectively to enforce is not involved in this case .and should not be prejudiced by this decision. I do not concede that there is no distinction between sovereign and nonsovereign capacities of the state, nor that the words referring thereto in Stavig v. Van Camp and Hughes County v. Henry were ill-advised.